DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Claims 1, 5-6, and 16-22 in the reply filed on 03/15/2022 is acknowledged.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 20 recites that the hair-curling loop comprises a soft cloth covering; however, no soft cloth covering is disclosed in the specification.  Rather, the specification recites that the hair-curling loops comprise a satin or silk covering.
Claim Objections
Claims 23-24 objected to because of the following informalities: In response to a requirement for restriction election, claims 1, 5-6, and 16-22 were elected; the current claim status of claims 23-24 is “previously presented”; however, since claims 23-24 are drawn to a non-elected invention, the claim status of claims 23-24 should be changed to “withdrawn”.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means,” and are therefore being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  Such claim limitation(s) is/are: “attachment means” in claim 1 and “connection means” in claim 6.  Based on a review of Applicant’s specification, the attachment means and the connection means are described as being an elongate attachment member (refer to Paragraph [0011]) and the connection means is described as being a press-stud, a clip, a hook, hook-and-loop fastener, or a button.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 20 recites “The device of claim 1 wherein the hair-curling loop comprises a soft cloth covering”; however, no soft cloth covering is recited in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5-6, 16-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, line 2 recites “a continuous loop” which forms the main body then line 6 recites “a ring of the main body”.  It is unclear if the continuous loop and the ring of the main body are the same or different; if the two are different, it is unclear what distinction is intended to be made between the continuous loop and the ring of the main body since the two appear to be the same feature.  For purposes of substantive examination, the continuous loop and the ring are being interpreted as the same feature.
Regarding claim 6, lines 3-4 recite “connection means to releasably connect the two free ends such that the elongate member forms a closed loop”; however, claim 1 already recites that the attachment means releasably connects the hair-curling loop to the main body.  Thus, it is unclear if the connection means is the same or different from the attachment means.  For purposes of substantive examination, the connection means is being interpreted as a component of the attachment means that is responsible for creating the releasable connection.
Regarding claim 6, line 2 recites “an elongate member”; it is unclear if this is the same or different from “an elongate member” recited in claim 1.  For purposes of substantive examination, the elongate member recited in claim 6 is being interpreted as the same as the elongate member in claim 1.
Regarding claim 17, line 2 recites “an elongate member”; it is unclear if this is the same or different from “an elongate member” recited in claim 1.  For purposes of substantive examination, the elongate member recited in claim 17 is being interpreted as the same as the elongate member in claim 1.
Claims 5-6, and 16-22 are rejected due to their dependency from claim 1.

Claim Rejections – 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsai (DE202013006042).
Regarding claim 1, Tsai discloses a device capable of being used for hair-curling  (Figures 1-8) comprising: a substantially toroidal main body (1) comprising a continuous loop having an aperture (center through-hole of main body, 1; best shown in Figure 1) through which a length of hair to be curled is extended in use (best shown in Figure 7); and at least one hair-curling loop (2) having an attachment means (21) to removably attach (“detachable on the elastic cord element”, refer to Page 2 of the translation) the hair-curling loop to the main body such that the hair-curling loop abuts (refer to annotated Figure 3, below; alternatively, the attachment means is a component of the hair curling loop, since the attachment means abuts the main body, the hair-curling loop abuts the main body) the main body, wherein the attachment means comprises an elongate member (21) sized to tightly encircle (refer to Figure 3) a ring of the toroidal main body in order to removably attach (“detachable on the elastic cord element”, refer to Page 2 of the translation) the hair-curling loop to the main body in a substantially fixed (“fixed”, refer to Abstract) position on the perimeter of the main body.

    PNG
    media_image1.png
    380
    454
    media_image1.png
    Greyscale

Regarding claim 5, Tsai disclose the device of claim 1 wherein the device comprises a plurality of hair-curling loops (2, best shown in Figure 2 wherein three hair-curling loops are shown) each having respective attachment means (21) to attach the hair-curling loops to the main body. 

Claims 1, 5-6, 16-18, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Swoope (US2017/0055616).
Regarding claim 1, Swoope discloses a device capable of being used for hair-curling (10) comprising: a substantially toroidal main body (14) comprising a continuous loop having an aperture (center hole, best shown in Figure 1) through which a length of hair to be curled is extended in use; and at least one hair-curling loop (refer to annotated Figure 1, below) having an attachment means (12; 40, 42) to removably attach (“snap-fastener”, refer to Paragraph [0019]; hook-and-loop fastener, refer to Figure 5) the hair-curling loop to the main body such that the hair-curling loop abuts the main body (refer to annotated Figure 1, below), wherein the attachment means comprises an elongate member (16) sized to tightly encircle (best shown in Figure 1) a ring of the toroidal main body in order to removably attach (snap-fasteners and hook-and-loop fasteners are both removable fasteners) the hair-curling loop to the main body in a substantially fixed position (Figure 1 shows the hair-curling loop abutting the main body thereby resulting in a substantially fixed position, i.e. since the two bodies abut, one of ordinary skill would anticipate that the hair-curling body would need to be tugged in order to be moved about the perimeter of the main body) on the perimeter of the main body.

    PNG
    media_image2.png
    533
    823
    media_image2.png
    Greyscale


Regarding claim 5, Swoope discloses the device of claim 1 wherein the device comprises a plurality of hair-curling loops each having respective attachment means to attach the hair-curling loops to the main body (best shown in Figures 1-2 wherein three hair-curling loops are depicted, each having respective attachment means).
Regarding claim 6, Swoope discloses the device of claim 1 wherein the attachment means comprises an elongate member (16) that is attached to its hair-curling loop in a substantially fixed position (best shown in Figure 4 wherein a first end of the elongate member is shown to envelop the hair-curling loop to substantially fix the hair-curling loop), the attachment member comprising two free ends (best shown in Figure 4, wherein a first free end is the left end of 16 and the second free end is the end having the closed loop enveloping the hair-curling loop) comprising connection means (12; 40, 42) to releasably connect the two free ends such that the elongate member forms a closed loop (best shown in Figure 1).
Regarding claim 16, Swoope discloses the device of claim 6 wherein the connection means comprises at least one of a press-stud (12), and a hook-and-loop fastener (40, 42).
Regarding claim 17, Swoope discloses the device of claim 1 wherein the attachment means comprises an elongate member (16) that is attached at a first end (right end, refer to Figure 4) to its hair-curling loop in a substantially fixed position (the right end of the elongate member, as best shown in Figures 4 and 5, wherein the right end is shown to envelope the hair-curling loop, thereby substantially fixing the position of the hair-curling loop) and has at its free end connection means (snaps, 22, disposed on left side, refer to Figure 4; hook and loop fastener, best shown in Figure 5) to releasably connect the elongate member in a closed loop (best shown in Figure 1).
Regarding claim 18, Swoope discloses the device of claim 17 wherein the connection means comprises at least one of a press-stud (best shown in Figure 4), and a hook-and-loop fastener (best shown in Figure 5).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Swoope as applied to claim 1 above, and further in view of Andersen (WO2005/117638).
Regarding claim 21, Swoope discloses the device of claim 1, as applied above.  Swoope does not thus far disclose wherein the main body comprises at least one groove formed around its outer periphery.  Andersen discloses a device (10, Figures 1-13), capable of being used for curling hair, comprising a substantially toroidal shaped main body (30 and 32, Figure 4) and an additional loop (20), capable of being used for hair curling, wherein the toroidal main body comprises a groove (“groove”, denoted as 28 in the specification but depicted as 38 in Figure 4).  Andersen’s main toroidal body provides a groove for retaining a hair elastic therein during non-use of the hair device (refer to Page 11, third paragraph), so that the additional loop doesn’t get lost/separated from the main toroidal body.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Swoope’s device such that the main body comprises at least one groove formed around its outer periphery, as taught by Andersen, since such a modification provides a means for storing additional hair elastics/loops during non-use of the hair device.

Claims 1, 5-6, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Neary (US2001/0029963) in view of Shyu (US2010/0252064) and Grimm (US2014/0083444).
Regarding claim 1, Neary discloses a device capable of being used for hair-curling (10, 10’, 10”, 10’’’, 10’’’’, 10’’’’’) comprising: a substantially toroidal main body (11, 30, 40, 50, 60, 70) comprising a continuous loop (best shown in Figures 1, and 6-10) having an aperture (not labeled but is the central through-hole of the main body, best shown in Figures 1, and 6-10) through which a length of hair is capable of being extended through in order to be curled (since the main loop comprises an aperture, it is fully capable of accepting a length of a user’s hair, wherein a user may wrap their hair about the loop to form a curl); and at least one additional loop (13), fully capable of being used for hair-curling (since the additional loop comprises an aperture therethrough, it is fully capable of being accepting a length of a user’s hair, wherein a user may wrap their hair about the loop to form a curl) such that the hair-curling loop abuts the main body (best shown in Figures 1, and 6-10).  Neary does not disclose that the at least one additional loop comprises an attachment means to removably attaching to the main body and therefore also does not disclose wherein the attachment means comprises an elongate member sized to tightly encircle a ring of the toroidal main body in order to removably attach the hair-curling loop to the main body in a substantially fixed position on the perimeter of the main body; however, Neary does disclose that “while attachment of the loops to the central band is preferably integral, other forms such as adhesives, glues and the like could also be used” (refer to Paragraph [0034]), thereby demonstrating that modifying the means by which the at least one additional loop is attached to the main is body is within the scope of the invention.  
	Shyu discloses a similar invention (Figures 1-5, and 7), fully capable of being used to curl hair, comprising a substantially toroidal main body (1, 2) comprising a continuous loop (refer to Figures 1-5, and 7) and having an aperture therethrough which is fully capable of being used for extending a user’s therethrough such that a user may wrap their hair about the continuous loop to affect a curl in the user’s hair, and an additional loop (13), fully capable of being used for hair-curling by extending a user’s hair therethrough and wrapping the hair thereabout, attached to the main body via a fastener (not labeled in Figures 1-2, 5 but is the rectangular fitting disposed between the main loop body and the additional loop).  Thus, Shyu demonstrates that it is well-known to attach a main body with at least one additional loop via a fastening device.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Neary’s device capable of being used for curling hair, such that the at least one additional loop is attached to the main body via an attachment means such as a coupling, as taught by Shyu, since Neary discloses that the coupling means can be modified and since Shyu demonstrates that such a configuration is well-known in the art.  The combination of Neary and Shyu does not disclose that the attachment means removably attaches the additional loop for hair curling to the main body and comprises an elongate member sized to tightly encircle a ring of the toroidal main body in order to removably attach the hair-curling loop to the main body in a substantially fixed position on the perimeter of the main body.
	Grimm discloses a similar device for attaching multiple hair fasteners, such as headbands or “pony O”, (refer to Paragraph [0017]), wherein the multiple hair fasteners may be the same size or different in size (refer to Paragraph [0018]) and are attached via attachment means (104a of Figure 1; 140 of Figures 6-7), wherein the attachment means comprises an elongate member (105a; 144a and 144b of Figure 6) sized to tightly (refer to Paragraph [0012] which states that Grimm’s device intends to cure the deficiency of prior art that permits hair attachments to spin about a main body, thus, in order to prevent spinning, the attachment means are tightly encircled about the main body) encircle (refer to Figure 1; refer to Figures 6-7) a ring of the toroidal main body in order to removably attach the additional loop, capable of being used for hair curling, to the main body in a substantially fixed position on the perimeter of the main body (referring to Figure 1, a main body, 102a comprises an elongate member 105a, encircling the main body in order to removably attach an additional fastener such as a “pony O”, refer to Paragraph [0033]; or a hair accessory such as 150b, c of Figure 5; Figures 6-7 depict an elongated attachment means, 140, comprising hook and loop fasteners at opposing ends thereof for forming a loop about the main toroidal body and the additional hair accessory, as best shown in Figure 7, refer additionally to Paragraph [0043]; additionally refer to Figure 8 and Paragraph [0044] which discloses another elongated attachment means, 140d, that may comprise hook-and-loop fasteners for encircling a main body in order to removably attach an additional hair accessory thereto; additionally refer to Figure 10 and Paragraph [0046] which further illustrates a main body, 100e, having an additional hair accessory, 150d, being removably attached to the main body via an attachment means, 140 that tightly encircles the main body).  Thus, Grimm demonstrates that it is well-known to attach multiple hair accessories to a main body hair loop, removably, via an elongate attachment means. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device fully capable of being used for hair-curling of the combination of Neary and Shyu, such that the at least one loop capable of hair curling is attached to the main body via a removable attachment means and comprises an elongate member sized to tightly encircle a ring of the toroidal main body in order to removably attach the hair-curling loop to the main body in a substantially fixed position on the perimeter of the main body, as taught by Grimm, since Grimm demonstrates that such a configuration is well-known and since such a modification provides the advantage of permitting a user to modify the quantity and the spacing of the at least one loop thereby allowing a user to customize the device, thereby improving the versatility of the device. 
Regarding claim 5, the combination of Neary, Shyu, and Grimm discloses the device of claim 1, as applied above.  Neary further discloses a plurality of loops capable of being used for hair curling.  It would be obvious to modify the attachment means for each of the additional loops, as taught by Grimm, for the same reasons as stated in the rejection to claim 1, i.e. the modification provides the advantages of permitting a user to modify the quantity and the spacing of the at least one loop thereby allowing a user to customize the device, thereby improving the versatility of the device.
Regarding claim 6, the combination of Neary, Shyu, and Grimm discloses the device of claim 1, as applied above.  Per the modification addressed in claim 1, the various attachment means of Grimm were incorporated into the device of the combination of Neary and Shyu, wherein each of Grimm’s attachment means comprise an elongate member (105a; 144a and 144b of Figure 6; 140d of Figure 8) attached to the additional hair accessory, wherein the additional hair accessory is analogous to the additional loop of the combination of Neary and Shyu, in a substantially fixed position (best shown in Figure 8, wherein the elongate member, 140d, is shown to be attached via a slit in the additional accessory, whereby the slit would provide a substantially fixed positioning of the elongate member; additionally refer to Paragraph [0012] which demonstrates that Grimm intends to reduce any movement of the attached members to the main body), the attachment member comprising two fee ends (top and bottom ends as best shown in Figures 6 and 8) comprising connection means (the two free ends comprise mating hook-and-loop fasteners, refer to Paragraph [0044]) to releasably connect the two free ends such that the elongate member forms a closed loop (best shown in Figure 7).  Thus, the combination discloses all the limitations of claim 6.
Regarding claim 16, the combination of Neary, Shyu, and Grimm discloses the device of claim 6, as applied above.  Per the modification addressed in claim 1, the attachment means of Grimm was incorporated into the device of the combination of Neary and Shyu, wherein Grimm’s attachment means comprise press-studs and hook-and-loop fasteners (refer to Grimm Paragraph [0033]).  
Regarding claim 17, the combination of Neary, Shyu, and Grimm discloses the device of claim 1, as applied above.  Per the modification addressed in claim 1, the attachment means of Grimm were incorporated into the device of the combination of Neary and Shyu, wherein Grimm’s attachment means comprises an elongate member (105a; 144a and 144b of Figure 6; 140d of Figure 8) that is attached at a first end to its additional hair accessory, which is analogous to the hair-curling loop (a first end of the looped attachment means is attached to a loop of an additional hair accessory, as best shown in Figure 8) in a substantially fixed position (best shown in Figure 8, wherein the elongate member, 140d, is shown to be attached via a slit in the additional accessory, whereby the slit would provide a substantially fixed positioning of the elongate member; additionally refer to Paragraph [0012] which demonstrates that Grimm intends to reduce any movement of the attached members to the main body) and has at its free end connection means to releasably connect the elongate member in a closed loop (Grimm’s attachment means comprises two free ends, opposite the first end, that comprise mating hook-and-loop fasteners, refer to Paragraph [0044]).
Regarding claim 18, the combination of Neary, Shyu, and Grimm discloses the device of claim 17, as applied above.  Per the modification addressed in claim 1, the attachment means of Grimm was incorporated into the device of the combination of Neary and Shyu, wherein Grimm’s attachment means comprise press-studs and hook-and-loop fasteners (refer to Grimm Paragraph [0033]).  
Regarding claim 20, the combination of Neary, Shyu, and Grimm discloses the device of claim 1, as applied above. Neary further discloses wherein “pleated scrunchy types can be used wherein the latter are formed about an elastic ring” (refer to Paragraph [0035]), wherein scrunchies are typically formed of cloth material and the material must be soft, i.e. not rigid, if it is to scrunch up as required by a scrunchy.  Therefore it would have been obvious to one of ordinary skill in the art to further modify the device of the combination of Neary, Shyu, and Grimm such that the loop capable of being used for curling hair comprises a soft cloth covering, since Neary discloses that the loops can be formed like a scrunchy wherein scrunchies are well-known to have a cloth exterior and require the cloth to be soft so that the cloth can bunch up as required by a typical scrunchy structure.
Regarding claim 22, the combination of Neary, Shyu, and Grimm discloses the device of claim 1, as applied above.  The combination does not thus far disclose only a single loop for hair curling; however, the combination does disclose that the number of loops capable of curling hair can be modified since Neary shows embodiments having six loops (Figures 1, 10), three loops (Figure 6), four loops (Figure 7),  and five loops (Figures 8-9). Shyu further discloses wherein the device comprises only a single loop (13), fully capable of being used to curl hair, thereby demonstrating that it is well-known to provide only a single additional loop, capable of being used for curling hair, attached to a main body.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the device of the combination of Neary, Shyu, and Grimm to have only one additionally loop attached to the main body, wherein the additional loop is fully capable of being used for curling hair, as taught by Grimm, since Neary demonstrates that the number of loops can be changed and since Grimm demonstrates that providing only a single loop is well-known in the art. The combination, as modified, does not thus far disclose wherein the hair-curling loop and main body are sized such that the hair-curling loop is positionable around the main body in a substantially concentric arrangement; however, the combination does disclose that the size of loop capable of curling hair can be modified as best shown in comparing Figures 8 and 9 of Neary, wherein the loops of Figure 8 are small compared to the main body, and the loops of Figure 9 are larger compared to the main body; further, Neary discloses that the effective size of the main loop can be “reduced by a factor of two by twisting the central band 11”, (refer to Paragraph [0016]).  Thus, Neary demonstrates that the relative size of the main body and the additional loop can be modified.  Providing the additional loop to be larger than the main loop would involve a matter of a change in size of a component of an invention.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Neary, Shyu, and Grimm such that the hair-curling loop and main body are sized such that the hair-curling loop is positionable around the main body in a substantially concentric arrangement, since the combination demonstrates that the size of the main body can be reduced and the size of the additional loop can be increased, and since such a modification would have involved a mere change in the size of a component of an invention and it has been held that a change in size is within the level of ordinary skill in the art.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Neary, Shyu, and Grimm as applied to claim 1 above, and further in view of McKeown (US5706836).
Regarding claim 19, the combination of Neary, Shyu, and Grimm discloses the device of claim 1, as applied above.  The combination does not thus far disclose wherein the loops capable of being used for curling hair comprise a foam body.  McKeown discloses various hair holding devices in loop format including headbands (1A-1E) or “pony-O’s (Figures 3A -3C), wherein the loops may be formed of foam (refer to Column 6, lines 9-11), thereby demonstrating that foam is a well-known material for use in hair loops.  The combination of Neary, Shyu, and Grimm discloses the claimed invention except for teaching that the loops capable of being used for curling hair are made of foam.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the device of the combination of Neary, Shyu, and Grimm such that the loops capable of being used for curling hair, are made of foam, as taught by McKeown, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.

	


	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: It is well-known in the art to attach hair accessories to one another via removable attachment means in order to customize said hair accessories based on a user’s needs; refer to attached PTO-892 for additional references demonstration the state of the prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH WOODHOUSE whose telephone number is (571)272-5635. The examiner can normally be reached Monday - Friday: 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SARAH WOODHOUSE/Examiner, Art Unit 3772                                                                                                                                                                                                        


/TATIANA L NOBREGA/Primary Examiner, Art Unit 3799